 

  

j

MN ELS hes eg

the Cort da eaive

— dinS $a er per

¥ io Ae) Sheergasly a Hace Yo C vent, povilege ss ft understand and ace et.
f

i bedcen ce LO - fos HAS _Ceense (. ats a a oa od 5. rd
Stay fecheal Clank fe cele IMs. Fos,

lee Phe enpcetbeex’ had The. wee deeaheliy a

TUAnee 1 wk bees peee OF te FO

a9 ved. wo AIO attecney ¢ oes ighthe.
me herby focina iy . aNe Ee “tc a Lg hh s te
. iattecasy of lit QM. lege kes th Secu yy haw accen thy

 

 

 

 

 

 

 

 

 
 

 

UE ee Pedeabe Eee t ead eg FTL Let fe cetdt tageel scart fegay SE gst ee

SSIE1S Payun

“SLZer HO ‘snquunje5
GA1g |usteV ca
uosjeAA abpnr

> 190-r662/ <>

    

SHE OL FUNSOTING SHLNAMULSY SSyS13 3388 ny EO
FONSONOdS3UH0O S350 TONS BALM SH: St NOLL WRITS BONN
OS TUS YAN SH WeLEY Od HOHM AWW AIGA ‘NOluwiusiarw aitinarce sd Seat Hee
USAO WERGOUd HO NOLLSSINO Y S3Sivd SLIM SHE Jt USL 99dSNI NON GFH3gO
SSHLGN NS38 SVH WSLS 7 SHL ADA OL SMIOUYMEOS 404 CundSOOed
ONT HVE TYI0dS HONOMHL S¥M MAL) GSO TONS SHL.
aya

WANES NOUMUELSNE TYROL) YTS

   

cag’ S RG °d
warp au! erty my 454 yreet 2394 *) por

Be pat ee spo ted: A a . :
a jo" ‘ogc ML Stan nd SE, day Ay pred
BE BRERE coccccemerinerrtue met see } 90, bL ¥L. powryryt 6 Vwrw yes Pay

 

4 €, bik GEC Ee RAN GCE

 
